Exhibit 10.20

 

EXECUTION COPY

 

 

AMENDMENT No. 3 AND CONSENT
TO
CREDIT AGREEMENT

 

THIS AMENDMENT No. 3 AND CONSENT TO CREDIT AGREEMENT (this “Amendment”) dated as
of May 28, 2004, is entered into among GLADSTONE BUSINESS LOAN, LLC, as the
Borrower, GLADSTONE ADVISERS, INC. (the “Existing Servicer”), GLADSTONE
MANAGEMENT CORPORATION (the “Successor Servicer”), CONCORD MINUTEMEN CAPITAL
COMPANY, LLC (“Concord”) and PUBLIC SQUARE FUNDING LLC, as CP Lenders
(collectively, the “CP Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE (“CIBC”)
and KEYBANK, NATIONAL ASSOCIATION (“KeyBank”), as Committed Lenders
(collectively, the “Committed Lenders”), CIBC and KeyBank as Managing Agents (in
such capacity, collectively the “Managing Agents”) and CIBC as Administrative
Agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Credit Agreement” referred to below.

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to that certain Credit
Agreement dated as of May 19, 2003 among the Borrower, Gladstone Advisers, Inc.,
as Servicer, the CP Lenders, the Committed Lenders, the Managing Agents and the
Administrative Agent (as amended, restated, supplemented or modified from time
to time, the “Credit Agreement”).

 

B.                                     The parties hereto have agreed to amend
certain provisions of the Credit Agreement upon the terms and conditions set
forth herein.

 


SECTION 1.  AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 3 HEREOF, THE PARTIES HERETO HEREBY AGREE:


 

(i) to delete in its entirety the definition of “Commitment Termination Date”
and to substitute in its entirety the following therefor:

 

Commitment Termination Date:  May 30, 2005 or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Lenders in accordance with the terms of Section 2.1(b).

 


SECTION 2.  CONSENT.  SUBJECT TO (X) THE SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 3 HEREOF AND (Y) THE AMENDMENT OF THAT CERTAIN
PERFORMANCE GUARANTY DATED AS OF MAY 19, 2003 ISSUED BY GLADSTONE CAPITAL
CORPORATION IN FAVOR OF GLADSTONE BUSINESS LOAN, LLC, REPLACING GLADSTONE
ADVISER, INC. AS SERVICER WITH GLADSTONE MANAGEMENT CORPORATION, THE PARTIES
HERETO HEREBY CONSENT TO (I) THE TERMINATION OF GLADSTONE ADVISERS, INC. AS
SERVICER UNDER THE CREDIT AGREEMENT ON OR AROUND JULY 1, 2004 (THE “SERVICER
TRANSITION DATE”), AND (II)

 

--------------------------------------------------------------------------------


 


THE APPOINTMENT OF GLADSTONE MANAGEMENT CORPORATION AS THE SUCCESSOR SERVICER AS
OF THE SERVICER TRANSITION DATE.  FROM AND AFTER THE SERVICER TRANSITION DATE,
THE SUCCESSOR SERVICER AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE DUTIES, OBLIGATIONS, AND OTHER UNDERTAKINGS WHICH BY THE TERMS
OF THE CREDIT AGREEMENT AND OTHER TRANSACTION DOCUMENTS ARE REQUIRED TO BE
PERFORMED BY IT AS SERVICER, INCLUDING, WITHOUT LIMITATION, SECTIONS 12.9 AND
12.10 OF THE CREDIT AGREEMENT.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT:


 


(A)                                  THE SUCCESSOR SERVICER HAS EQUAL OR GREATER
CAPABILITY THAN THAT OF THE EXISTING SERVICER IN PERFORMING THE DUTIES AND
OBLIGATIONS OF SERVICER UNDER THE CREDIT AGREEMENT;


 


(B)                                 THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


 


(C)                                  ON THE DATE HEREOF, BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS
AMENDMENT, NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 4.  CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT OR
ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES OF THIS AMENDMENT, EXECUTED
BY EACH OF THE PARTIES HERETO.


 


SECTION 5.  REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
(I) EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED
HEREBY, AND (II) EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION
DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR
DELIVERED IN CONNECTION THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED, TERMINATED
OR OTHERWISE MODIFIED ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT,
OF ALL OTHER TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN
FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED IN CONNECTION THEREWITH, NOR CONSTITUTE A WAIVER OF ANY
PROVISION CONTAINED THEREIN, IN EACH CASE EXCEPT AS SPECIFICALLY SET FORTH
HEREIN.

 

2

--------------------------------------------------------------------------------


 


SECTION 6.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


 


SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.  HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 9.  FEES AND EXPENSES.   SELLER HEREBY CONFIRMS ITS AGREEMENT TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT, MANAGING
AGENTS OR LENDERS IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF
THIS AMENDMENT AND ANY OF THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE
EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE
AGENT, MANAGING AGENTS OR LENDERS WITH RESPECT THERETO.


 


SECTION 10.  BANKRUPTCY PETITIONS AGAINST CONCORD. GLADSTONE MANAGEMENT
CORPORATION HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER
AND ANY OTHER DEBT SECURITIES OF CONCORD RATED, AT THE REQUEST OF CONCORD, BY AN
INTERNATIONALLY RECOGNIZED RATING AGENCY, IT WILL NOT INSTITUTE AGAINST, OR JOIN
ANY OTHER PERSON IN INSTITUTING AGAINST, CONCORD ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER SIMILAR PROCEEDING
UNDER THE LAWS OF ANY JURISDICTION. THIS PROVISION SHALL SURVIVE THE TERMINATION
OF THE CREDIT AGREEMENT.

 

[Remainder of Page Deliberately Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

 

 

GLADSTONE BUSINESS LOAN, LLC

 

 

 

 

 

By:

/s/ David Gladstone

 

 

 

Name:

David Gladstone

 

 

Title:

Chairman

 

 

 

 

 

 

 

GLADSTONE ADVISERS, INC.

 

 

 

 

 

 

 

By:

/s/ David Gladstone

 

 

 

Name:

David Gladstone

 

 

Title:

Chairman

 

 

 

 

 

 

 

GLADSTONE MANAGEMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ David Gladstone

 

 

 

Name:

David Gladstone

 

 

Title:

Chairman

 

Signature Page to
Amendment No. 3 and Consent to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CONCORD MINUTEMEN CAPITAL COMPANY, LLC

 

 

 

 

 

By:

/s/ Thomas J. Irvin

 

 

 

Name:

Thomas J. Irvin

 

 

Title:

Manager

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a
Committed Lender, Managing Agent and Administrative Agent

 

 

 

 

 

By:

/s/ Jeffrey C. Bazoian

 

 

 

Name:

Jeffrey C. Bazoian

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jim Lees

 

 

 

Name:

Jim Lees

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

PUBLIC SQUARE FUNDING LLC

 

 

 

 

 

By:

/s/ Evelyn Echevarria

 

 

 

Name:

Evelyn Echevarria

 

 

Title:

Vice President

 

 

 

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION, as a
Committed Lender and Managing Agent

 

 

 

 

 

By:

/s/ Paul Henson

 

 

 

Name:

Paul Henson

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------